Citation Nr: 1142579	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include obsessive compulsive disorder (OCD) and depressive disorder not otherwise specified (NOS).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to September 1970.  It appears that he thereafter served in the Marine Corps Reserve, presumably with various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes his, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran  filed a claim of entitlement to service connection for OCD.  A diagnosis of depressive disorder NOS as well as a diagnosis of OCD is of record.  Therefore, the Board has recharacterized the first issue on appeal as one of an acquired psychiatric disorder to include both.

The second issue on appeal, entitlement to service connection for hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence shows that each portion of the Veteran's current acquired psychiatric disorder other than PTSD is related to his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants the benefit sought with respect to the first issue on appeal.  Accordingly, assuming without deciding that any error was committed regarding either the duty to notify or the duty to assist for this issue, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD.  He contends that the OCD portion of this disorder has existed ever since he got out of the military.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 4, Section H.27.d (citing the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM)).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(e).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology is shown when (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  He therefore prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 reflects that he was a rifleman, had just over one year of foreign service, and was awarded, among others, the Vietnam Campaign Medal, the Vietnam Service Medal, the Republic of Vietnam (RVN) Cross of Gallantry, the Combat Action Ribbon, and the Purple Heart.

Service treatment records document the following.  The Veteran was admitted to the neuropsychiatry clinic/ward for anxiety reaction in May 1970 after undergoing attack in the RVN in which he received a scalp laceration from allegedly being blown backwards by a rocket-propelled grenade.  As no evidence of disabling neurosis, psychosis, or organic brain disease was found during his weeklong stay, his diagnosis was revised to adult situational reaction and he was discharged to full duty.  An August 1970 report of medical examination shows that the Veteran was found to be psychiatrically normal upon clinical evaluation.

A May 2006 VA treatment record notes a history of chronic depression.

In February 2007, the Veteran underwent a VA PTSD examination.  He was interviewed, the claims file was reviewed, and a mental status assessment was performed.  Diagnoses of depressive disorder NOS and OCD, among others, thereafter were rendered by the examiner.  The examiner then opined that it appeared the Veteran's depressive disorder was related to his service, particularly his RVN service, because he did not have associated symptoms prior thereto.  The examiner also opined that it was difficult to say whether the Veteran's OCD is due to his service.  It was noted that OCD usually begins earlier in life.  However, it also was noted that some of the associated symptoms could relate to his RVN service given the Veteran's report that they first manifested then.

March 2007 private treatment records include an OCD diagnosis.  

Based on the above, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is warranted.  Presumptive service connection has not been shown.  Yet each of the three general requirements for establishing direct service connection has been satisfied.  

The Veteran undisputedly served on active duty for over 90 days.  There is no indication that a psychosis was diagnosed, much less that such was severe enough to be compensable, between September 1970 when he separated from active duty and September 1971 a year later, however.  Indeed, no treatment records or other evidence dated during or referencing this period is of record.  Presumptive service connection for a psychosis as a chronic disease thus is unfounded.

It is undisputed, given the diagnoses of depressive disorder NOS and OCD made in private treatment records and at the VA PTSD examination, that the Veteran currently has an acquired psychiatric disorder other than PTSD.  It also is undisputed, given service treatment records about his stay in the neuropsychiatry clinic/ward in May 1970 with an initial diagnosis of anxiety reaction and a final revised diagnosis of adult situational reaction related to combat as a rifleman in the RVN, that he manifested a psychiatric problem during service.  Further undisputed, given the positive opinion at the VA PTSD examination in this regard and no conflicting evidence, is that the depressive disorder NOS portion of the Veteran's current acquired psychiatric disorder other than PTSD is related to his service in the RVN.  VA treatment records indeed reference a chronic history of depression.  

Conflicting evidence exists regarding whether the OCD portion of the Veteran's current acquired psychiatric disorder other than PTSD is related to his service, particularly in the RVN.  The opinion at the VA PTSD examination was equivocal.  In other words, a relationship to RVN service was not dispositively confirmed or disproved because of the difficulty of the question.  A point against finding such a service relationship, that OCD usually begins earlier in life, was mentioned.  A point for finding such a service relationship, that the Veteran reported symptoms first manifesting in the RVN, also was mentioned.  Of note is that the negative point is a generality whereas this positive point is specific to the Veteran.  It follows that the evidence is at least in equipoise or slightly supports that the Veteran's OCD is related to his service in the RVN.  This finding accordingly is made, whether through invocation of the benefit of the doubt rule or otherwise.

In sum, the requirements for presumptive service connection for the Veteran's acquired psychiatric disorder other than PTSD has not been met but each of the three general requirements for establishing entitlement to direct service connection have been met regarding both portions of this disorder.  Service connection for it thus is granted.  This determination renders it unnecessary to proceed to consider whether direct service connection also may be awarded under a different theory of entitlement.

A final note is useful, however.  The Veteran already is in receipt of service connection and an initial 30 percent disability evaluation for PTSD.  Although service connection additionally was granted herein for an acquired psychiatric disorder other than PTSD, to include OCD and depressive disorder NOS, only one psychiatric disability evaluation is allowed regardless of how many such disorders are service-connected.  This is because assigning a separate disability evaluation for each psychiatric disorder would constitute pyramiding.  See 38 C.F.R. § 4.14 ("evaluating the same manifestation under different diagnoses [is] to be avoided"); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  The February 2007 rating decision granting service connection for PTSD and assigning the initial disability evaluation indeed indicated that 30 percent was based on a host of symptoms including obsessive behaviors and depressive mood.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

The issue of entitlement to service connection for hypertension unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

As noted above, VA has duty to assist the Veteran in substantiating his claim under the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes providing a medical examination and/or obtaining a medical opinion when necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 3.326(a).  A medical examination and/or medical opinion generally is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for hypertension.  The Board finds that the provision of such a medical examination and medical opinion is required.

VA treatment records and private treatment records regarding the Veteran, which collectively are dated from 2000 to 2007, contain diagnoses of high blood pressure and hypertension.  They reflect that this disease is controlled with medication.

The Veteran does not contend, and service treatment records do not show, that he had hypertension or suffered an event related thereto during service.  He also does not contend, and there is no indication in the evidence of record, that he manifested hypertension to a compensable degree within the one year presumption period following separation applicable to chronic diseases.  Rather, he contends that his hypertension is due to his service-connected PTSD.  

A March 2007 letter from P.F., a family nurse practitioner, discusses both the Veteran's hypertension and his PTSD.  It concludes with the opinion that the Veteran's "hypertension onset may well be related to his PTSD."  In other words, the possibility of a nexus between the Veteran's hypertension and his service-connected PTSD was found.  

The Veteran's representative submitted several medical articles pertaining to hypertension and PTSD.

No such nexus was dispositively proven or disproven in the Veteran's case by the aforementioned medical opinion and medical articles, however.  Such a determination is necessary for adjudication.  As no other information in this regard is of record, it follows that the medical evidence is insufficient due to being too equivocal to support or allow for the instant issue to be decided.  

The requirements for obtaining a VA medical examination complete with medical opinion thus have been satisfied.  A remand is necessary so that arrangements for this development may be made.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding hypertension.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or is aggravated (permanently worsened) by the Veteran's service-connected PTSD.  A complete rationale with specific comment on the pertinent medical evidence, to include P.F.'s March 2007 letter and the medical articles submitted by the Veteran's representative, and lay evidence of record shall be provided in this regard.  Each of the above actions shall be documented in an examination report.

3.  Then readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


